     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2450 Page 1 of 12



 1   BIENERT KATZMAN                         BIRD MARELLA BOXER WOLPERT
 2   LITTRELL WILLIAMS LLP                   NESSIM DROOKS LINCENBERG
     Thomas H. Bienert, Jr., SBN 135311      RHOW P.C.
 3   James D. Riddet, SBN 39826              Gary S. Lincenberg, SBN 123058
     Whitney Z. Bernstein, SBN 304917        Nicole Rodriguez Van Dyk, SBN 261646
 4                                           Darren L. Patrick, SBN 310727
     903 Calle Amanecer, Suite 350
     San Clemente, California 92673          1875 Century Park East, Floor 23
 5                                           Los Angeles, CA 90067
     Telephone: (949) 369-3700               Telephone: (310) 201-2100
 6   Email: tbienert@bklwlaw.com             Email: glincenberg@birdmarella.com
 7          jriddet@bklwlaw.com                     nvandyk@birdmarella.com
            wbernstein@bklwlaw.com                 dpatrick@birdmarella.com
 8
 9   Attorneys for Mohammed Abdul Qayyum     Attorneys for Petr Pacas

10   MINTZ, LEVIN, COHN, FERRIS,             WIECHERT, MUNK &
     GLOVSKYAND POPEO, P.C.                  GOLDSTEIN, PC
11   Randy K. Jones, SBN 141711              David W. Wiechert, SBN 94607
     3580 Carmel Mountain Road, Suite 300    Jessica C. Munk, SBN 238832
12   San Diego, CA 92130                     27136 Paseo Espada, Suite B1123
13   Telephone: (858) 314-1510               San Juan Capistrano, CA 92675
     Email: rkjones@mintz.com                Telephone: (949) 361-2822
14                                           Email: dwiechert@wmgattorneys.com
     Attorney for Mark Manoogian                    jessica@wmgattorneys.com
15
16                                           Attorneys for Jacob Bychak

17
18                       IN THE UNITED STATES DISTRICT COURT
19                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,                 Case No. 18-cr-04683-GPC
21                                             Hon. Gonzalo P. Curiel
22        Plaintiff,
                                               DEFENDANTS’ JOINT MOTION
23 v.                                          TO CONTINUE TRIAL
24                                             [Filed concurrently with the Declaration of
   JACOB BYCHAK, MARK
25 MANOOGIAN, MOHAMMED ABDUL                   Whitney Z. Bernstein; [Proposed] Order]
26 QAYYUM, AND PETR PACAS,
27        Defendants.
28

                                                                        18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2451 Page 2 of 12



 1 TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT Jacob Bychak, Mark Manoogian, Mohammed
 3 Abdul Qayyum, and Petr Pacas (collectively, the “Defendants”), will and hereby do move
 4 this Court for an order continuing the jury trial currently set for November 30, 2021 to
 5 September 2022 (with a concomitant extension of related deadlines) (the “Motion”).
 6         The Defendants respectfully request that the Court continue the current November
 7 30, 2021 trial date in light of a conflicting trial proceeding in an Arizona federal court case,
 8 which impacts three of the lead trial attorneys in this case. The Arizona federal case
 9 predates this case by several months, involves six defendants, a dozen of defense counsel,
10 six prosecutors, three government case agents, and 90 proposed witnesses for the
11 government’s case in chief. The Arizona federal case is estimated to last from August 23,
12 2021 into December 2021, and counsel expects it may last even longer. Further warranting
13 the extended continuance request is the fact that trial counsel for Mr. Bychak, Mr. Qayyum,
14 and Mr. Pacas are scheduled for other trials through June of 2022. Counsel for Mr. Bychak
15 has an in-custody federal first-degree murder case that was recently continued to the third
16 week of January 2022 with a two-week trial estimate, and both trial attorneys for Mr.
17 Bychak have a complex healthcare fraud case in mid-February of 2022 with a four-to-five-
18 week trial estimate. Also, trial counsel for Mr. Bychak has an SEC case scheduled to go to
19 trial on April 4, 2022, with a two-week trial estimate, and both trial attorneys for
20 Mr. Bychak have an IEEPA case that was indicted in early 2018 that has been continued
21 seven times and is set for trial on May 24, 2022, with a three-week estimate. All of these
22 cases counsel for Mr. Bychak expect to go to trial. Further, both trial attorneys for
23 Mr. Qayyum are separately scheduled for a month-long trial in both January and late
24 February of 2022, and trial attorneys for Mr. Pacas are also scheduled for a month-long trial
25 in late February of 2022 and late April 2022. Therefore, the requested trial continuance to
26 September of 2022 is necessary to permit the aforementioned trial attorneys to adequately
27 prepare for trial in this complex case through the summer of 2022. This Motion is the first
28 trial continuance request in this case.
                                            1                      18-cr-04683-GPC
                        DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2452 Page 3 of 12



 1         The Motion is based on the attached memorandum of points and authorities, the
 2 Declaration of Whitney Z. Bernstein, all pleadings documents on file in this case, and upon
 3 such other written and oral argument as may be presented to the Court at any hearing on
 4 this matter.
 5                                           Respectfully Submitted,
 6
 7   Dated: June 11, 2021                    BIENERT KATZMAN
                                             LITTRELL WILLIAMS LLP
 8
                                             By: Whitney Z. Bernstein
 9                                              Thomas H. Bienert, Jr.
10                                              James D. Riddet
                                                Whitney Z. Bernstein
11                                             Attorneys for Abdul Mohammed
12
     Dated: June 11, 2021                    BIRD, MARELLA, BOXER, WOLPERT,
13                                           NESSIM, DROOKS, LINCENBERG &
14                                           RHOW, P.C.
15                                           By: Gary S. Lincenberg
                                               Gary S. Lincenberg
16                                             Nicole Rodriguez Van Dyk
17                                             Darren L. Patrick
                                               Attorneys for Petr Pacas
18
19   Dated: June 11, 2021                    MINTZ, LEVIN, COHN, FERRIS,
                                             GLOVSKY AND POPEO, P.C.
20
21                                           By: Randy K. Jones
                                                 Randy K. Jones
22                                               Attorneys for Mark Manoogian
23
24   Dated: June 11, 2021                    WIECHERT, MUNK & GOLDSTEIN, PC

25                                           By: Jessica C. Munk
                                               David W. Wiechert
26                                             Jessica C. Munk
                                               Attorneys for Jacob Bychak
27
28

                                           2                      18-cr-04683-GPC
                       DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2453 Page 4 of 12



 1                      MEMORANDUM OF POINTS & AUTHORITES
 2 I.      INTRODUCTION
 3         The Defendants bring this Motion for an order continuing the trial from November
 4 30, 2021 to a date in September of 2022. The lead trial counsel for Mr. Qayyum and
 5 Mr. Pacas will be in the middle of a lengthy 16-week trial in Arizona (the “Arizona Case”)
 6 (United States v. Lacey, et al. (D. Ariz.), Case No. 18-CR-00422-PHX-SMB).
 7          At a status conference on January 21, 2021, Defendants diligently advised the Court
 8 that three out of seven trial counsel (representing half of the Defendants) would be
 9 unavailable during the Fall of 2021 due to trial in the Arizona Case, which at the time was
10 expected to be continued to September of 2021. Aware of a potential conflict created by
11 the Arizona Case, the Court proceeded to set the instant case for November 30, 2021, with
12 the caveat of: “[w]e are all going to have to be somewhat flexible, even this Court, because
13 of the number of attorneys that are involved in this litigation.” Declaration of Whitney Z.
14 Bernstein (“Bernstein Decl.”), ¶ 9, Ex. A at 15:17-19 (Transcript of January 21, 2021 Status
15 Conference).
16         In light of that, and forecasting an influx of factors arising from the COVID-19 health
17 crisis, this Court set the trial date for November 30, leaving open the possibility of a further
18 continuance if the Arizona Case created an untenable conflict: “it looks like everyone is
19 free in October, November, December, unless [the Arizona Case] is continued until
20 September; and if its continued to September; if it actually goes forward.” Bernstein Decl.
21 ¶ 9, Ex. A at 16:17-19. As it turns out, the Arizona Case was continued to August 23, 2021,
22 and is all but certain to proceed.
23         Moreover, the government is not expected to suffer any prejudice from this
24 continuance since it has known of Defendants’ counsel’s potential trial conflicts since the
25 January 2021 status conference. At the extreme opposite, two of the Defendants will suffer
26 severe and irremediable prejudice if they are compelled to face the trial of their lives without
27 their chosen counsel, who have represented them since 2018 and are intimately familiar
28 with the complex set of facts involved here. Because of the numerous issues of first

                                             3                      18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2454 Page 5 of 12



 1 impression that were previously rigorously briefed and remain issues at trial, it is imperative
 2 that Mr. Qayyum and Mr. Pacas have their desired trial counsel. A continuance in this
 3 matter is necessary.
 4 II.      RELEVANT FACTS
 5          On March 28, 2018, an indictment was filed against the defendants in the Arizona
 6 Case. Several months later, on October 31, 2018, the government filed an indictment
 7 against Defendants in this case. See Dkt. No. 1. The Arizona Case was initially set for trial
 8 on January 15, 2020, then continued sua sponte to May 5, 2020, for a third time to August
 9 17, 2020, for a fourth time to January 12, 2021, and then again to April 12, 2021. Bernstein
10 Decl., ¶ 5. On January 19, 2021, the defendants in the Arizona Case filed a request for a
11 sixth trial continuance due to the ongoing health crisis occasioned by the COVID-19
12 pandemic. Id. at ¶ 5. On January 21, 2021, this Court contemplated a trial date for this
13 case. Defendants diligently advised this Court of the continuance motion pending in the
14 Arizona Case and the likelihood that it would be granted. See Ex. A at 7:2-3 (“And there’s
15 now a continuance motion [in the Arizona Case], which – the Court hasn’t granted it yet
16 but I think the Court is going to have to because of COVID reasons.”). Defendants’ counsel
17 also informed the Court that the Arizona Case would likely conflict with any date set in the
18 Fall of 2021: “[a]nd we are looking to start it in September, and it is a three-month trial.”
19 See id. at 7:4-5. The attorneys who will be participating in the Arizona Case are Thomas
20 H. Bienert, Jr. and Whitney Z. Bernstein (Mr. Qayyum’s trial counsel) and Gary S.
21 Lincenberg (Mr. Pacas’ trial counsel). Bernstein Decl., ¶ 2.
22          As such, at the time of the January 21, 2021 status conference, Defendants’ counsel
23 concurred that May of 2022 would be the earliest—and in fact only—feasible trial date, as
24 counsel had several pre-scheduled trial conflicts at that time. See id at 7:17-18 (“this is
25 what led us to propose May 2022 because any earlier date, I am just not sure it is going to
26 be a real date because of all of the traffic jam of trials.”).
27          Since the January 2021 hearing in this case, defense counsel have been set for various
28 other trials, which prohibit both the current trial date and the formerly requested May trial

                                             4                      18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2455 Page 6 of 12



 1 date. Counsel for Mr. Qayyum and Mr. Pacas are in trial on the Arizona case from August
 2 2021 to December 2021. Additionally, trial counsel for Mr. Bychak has an in-custody
 3 federal first-degree murder case that was recently continued to the third week of January
 4 2022 with a two-week trial estimate, both trial attorneys for Mr. Bychak have a complex
 5 healthcare fraud case in mid-February of 2022 with a four-to-five-week trial estimate, trial
 6 counsel for Mr. Bychak has an SEC case scheduled to go to trial on April 4, 2022, with a
 7 two-week trial estimate, and both trial attorneys for Mr. Bychak have an IEEPA case that
 8 was continued after the January 21, 2021 status conference to May 24, 2022, which a three-
 9 week estimate. This IEEPA case was indicted in early 2018 and has been continued seven
10 times. Counsel for Mr. Bychak expects all of these cases to go to trial. Further, both trial
11 attorneys for Mr. Qayyum are separately scheduled for a month-long case in both January
12 and late February of 2022, and trial counsel for Mr. Pacas is also scheduled for a month-
13 long case in late February and late April of 2022. Unfortunately, based on counsel’s current
14 trial calendar, a trial date in May of 2022 is no longer feasible.
15          Moreover, at the January 2021 status conference, the Court noted counsel’s conflicts
16 and appeared ready to set the trial date for this case after Fall of 2021. See Ex. A at 7:21-
17 23 (“Well, it sounds like the fall wouldn’t be practicable. It wouldn’t be likely that we would
18 be able to get this case tried in the fall.”). Indeed, the Court recognized that having this trial
19 in 2022 was an appealing option, given the logistical complications attendant with the
20 COVID-19 crisis: “Well, kicking out to 2022 would make it easier for the Court to work its
21 way out of the backlog of trials that it will be facing.” Ex. A at 4:21-23. Nevertheless, the
22 Court proceeded to set the current trial date.
23          The court in the Arizona Case subsequently granted the defendants’ pending motion
24 and continued the trial date from April 12, 2021 to August 23, 2021. Bernstein Decl. ¶ 4.
25 As a result, the Arizona Case is expected to last into December 2021.
26 III.     ARGUMENT
27          The Court has the discretion to grant an order continuing the trial date. See United
28 States v. Flynt, 756 F. 2d1352, 1358 (9th Cir. 1985) (recognized the broad discretion of trial

                                             5                      18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2456 Page 7 of 12



 1 courts to rule on requests for continuances). A district court abuses its discretion in denying
 2 a trial continuance motion for “arbitrary or unreasonable” reasons. Id. In this case, the
 3 Defendants’ first request for a trial continuance is reasonable and justified.
 4         Flynt prescribes a four-factor test that district courts should apply when considering
 5 trial continuances. See 756 F. 2d at 1359. Accordingly, courts should consider: (1) whether
 6 the defendant has been diligently preparing for their trial defense or whether the continuance
 7 request is a delay tactic; (2) the utility of the continuance; (3) the inconvenience that a
 8 continuance would cause to the court and other parties; and (4) whether the defendant is
 9 prejudiced by the denial. Id. Here, all four factors militate in favor of the Defendants’
10 continuance request.
11                1.     Defendants have diligently prepared for trial.
12         There is no dispute that Defendants have been diligently preparing for their trial
13 defense. See generally United States v. Kloehn, 620 F.2d 1122 (2010) (district court abused
14 its discretion and prejudiced defendant’s ability to present a defense in refusing to continue
15 trial). Prior to when the Court set the current trial date, and ever since, Defendants and their
16 counsel have worked assiduously to review voluminous discovery productions generated
17 by the government’s years-long investigation, conducted their own investigation, and
18 strategized pre-trial and in limine motion practice. This factor thus supports a trial
19 continuance.
20                2.     The requested trial continuance is necessary to respect Mr.
                         Qayyum’s and Mr. Pacas’ counsel of choice.
21
22         The constitution guarantees a criminal defendant the right to counsel of his or her

23 choosing. See Luis v. United States, 136 S. Ct. 1083, 1085 (2016); see also Powell v.
24 Alabama, 287 U.S. 45, 53 (1932). The lead trial counsel for both Mr. Qayyum and Mr.
25 Pacas – who have handled their defense since at least 2018 – have conflicting duties in the
26 Arizona Case and will not be available for trial on November 30, 2021. See Bernstein Decl.,
27 ¶ 7. At this point in time, it is virtually certain that trial in the Arizona Case will proceed
28 as currently scheduled.

                                             6                      18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2457 Page 8 of 12



 1         For added reference, that case commenced on March 28, 2018, and predates this case
 2 by approximately seven months. See Bernstein Decl., ¶ 3. To date, it has been continued
 3 six times. See id. The Arizona Case was originally set to start trial on January 15, 2020,
 4 then continued sua sponte to May 5, 2020, for a third time to August 17, 2020, for a fourth
 5 time to January 12, 2021, for a fifth time to April 12, 2021, and most recently to August 23,
 6 2021, due to the COVID-19 health crisis. Bernstein Decl., ¶ 5. Moreover, the Arizona case
 7 involves six defendants, a dozen of defense counsel, six prosecutors, three government case
 8 agents, and 90 proposed witnesses for the government’s case in chief. See id. at ¶ 5.
 9 Unfortunately, since the January 21, 2021 status conference, the trial calendar for
10 Mr. Bychak’s attorneys has changed, and they are no longer available in May of 2022.
11 Accordingly, counsel for Mr. Bychak have a trial set to commence on May 24, 2022, with
12 a three-week estimate. This case has already been continued 7 times and trial is very likely
13 to proceed in May of 2022. Therefore, in order to afford counsel the opportunity to properly
14 prepare for this complex case, a trial continuance to September of 2022 is warranted. This
15 factor also weighs in favor of a continuance.
16                3.    Neither the government nor the Defendants will be harmed by this
                        trial continuance.
17
18         No party in this case will experience harm from the requested trial continuance.

19 Mr. Qayyum and Mr. Pacas, joined in this Motion by Mr. Bychak and Mr. Manoogian,
20 collectively requested a trial date for May of 2022 at the time the Court set the initial trial
21 date in January 2021. See Ex. A at 7:17-18. Although the government objected to the
22 Defendants’ requested trial date (and opposes this Motion), the government was aware of
23 the trial conflicts impacting Defendants’ counsel’s schedules as of the January 2021
24 hearing. See Ex. A at 9:6-7; 9:17-18 (“The government really wants to get to trial sooner
25 rather than later.”). However, this objection was perplexing in light of the serious health
26 concerns and logistical nightmares occasioned by the COVID-19 crisis—a fact recognized
27 by this Court and by Chief Judge Burns. See Ex. A at 11:21-23 (“there are certainly lots of
28 moving parts, and it is a dynamic situation, given COVID.”); see also Chief Judge Order

                                            7                      18-cr-04683-GPC
                        DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2458 Page 9 of 12



 1 No. 52C, Extending Renewed Suspension of Jury Trials and Other In-Person Proceedings
 2 During Covid-19 Public Emergency (Jan. 13, 2020). While the government will not suffer
 3 any prejudice from this necessary continuance, Mr. Qayyum and Mr. Pacas would suffer
 4 devastating consequences if forced to go to trial without the counsel that they have chosen
 5 – counsel who are intimately familiar and very knowledgeable of the many complex and
 6 novel issues presented in this case. As a result, this factor also favors continuance of the
 7 trial.
 8
                  4.     Mr. Qayyum and Mr. Pacas will be severely prejudiced if a
 9                       continuance is denied.
10          As already discussed in detail, Mr. Qayyum and Mr. Pacas will be prejudiced by the
11 denial of this motion. First, and most importantly, they will be forced to proceed without
12 their leading trial counsel of choice if a continuance is denied. Second, given the
13 unavailability of Defendants’ counsel, it will be near impossible to coordinate and complete
14 the necessary trial preparation if another trial attorney must assume trial responsibilities for
15 this complex case with just a few months before trial. And as the Court is well aware, this
16 criminal case involves a complicated cast of witnesses, novel and unresolved legal issues,
17 and a voluminous amount of discovery. Accordingly, good cause exists for a continuance
18 under this factor too.
19          Given consideration of the above factors, Defendants request that the Court grant this
20 motion for an order continuing trial.
21 IV. CONCLUSION
22          Based upon the foregoing, Defendants respectfully request that the Court continue
23 the November 30, 2021 trial date to a date in September of 2022, along with a concomitant
24 extension of related deadlines, due to the unavailability of leading trial counsel for
25 Mr. Qayyum and Mr. Pacas.
26 / / /
27 / / /
28 / / /

                                             8                      18-cr-04683-GPC
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2459 Page 10 of 12



 1                                      Respectfully submitted,
 2
 3    Dated: June 11, 2021                 BIENERT KATZMAN
 4                                         LITTRELL WILLIAMS LLP

 5                                         By: Whitney Z. Bernstein
                                              Thomas H. Bienert, Jr.
 6                                            James D. Riddet
                                              Whitney Z. Bernstein
 7                                           Attorneys for Abdul Mohammed
 8
 9    Dated: June 11, 2021                 BIRD, MARELLA, BOXER, WOLPERT,
                                           NESSIM, DROOKS, LINCENBERG &
10                                         RHOW, P.C.
11
                                           By: Gary S. Lincenberg
12                                           Gary S. Lincenberg
                                             Nicole Rodriguez Van Dyk
13                                           Darren L. Patrick
                                             Attorneys for Petr Pacas
14
15
      Dated: June 11, 2021                 MINTZ, LEVIN, COHN, FERRIS,
16                                         GLOVSKY AND POPEO, P.C.
17                                         By: Randy K. Jones
18                                             Randy K. Jones
                                               Attorneys for Mark Manoogian
19
20    Dated: June 11, 2021                 WIECHERT, MUNK & GOLDSTEIN, PC
21                                         By: Jessica C. Munk
22                                           David W. Wiechert
                                             Jessica C. Munk
23                                           Attorneys for Jacob Bychak
24
25
26
27
28

                                          9                      18-cr-04683-GPC
                      DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2460 Page 11 of 12



 1 CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 3 Procedures of the United States District Court for the Southern District of California, I
 4 certify that the content of this document is acceptable to counsel for the Defendants and that
 5 I have obtained authorization from Randy K. Jones, Jessica C. Munk, and Gary S.
 6 Lincenberg to affix their electronic signatures to this document.
 7
     Dated: June 11, 2021                   By: Whitney Z. Bernstein___________________
 8                                              Whitney Z. Bernstein
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            10                     18-cr-04683-GPC
                        DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240 Filed 06/11/21 PageID.2461 Page 12 of 12



 1                               CERTIFICATE OF SERVICE
 2         Counsel for Defendant certifies that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4
                                         Ashley E. Goff
 5                                  Assistant U.S. Attorney
 6                                Email: ashley.goff@usdoj.gov
 7                                       Sabrina L. Feve
                                     Assistant U.S. Attorney
 8                                   sabrina.feve@usdoj.gov
 9
                                       Melanie K. Pierson
10                                   Assistant U.S. Attorney
                                    melanie.pierson@usdoj.gov
11
                                        Candina S. Heath
12                                U.S. Department of Justice
13                              Email: candina.heath2@usdoj.gov
14
15    Dated: June 11, 2021                    BIENERT KATZMAN
16                                            LITTRELL WILLIAMS LLP

17
                                              By: Whitney Z. Bernstein
18                                               Whitney Z. Bernstein
19
20
21
22
23
24
25
26
27
28

                                           11                     18-cr-04683-GPC
                       DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
